

EMPLOYMENT AGREEMENT


This Employment Agreement (this “Agreement”) is made by and between Fluent, Inc.
(the “Company”) and the individual identified on Exhibit A attached hereto (the
“Employee”) effective as of the Effective Date.


RECITALS


WHEREAS, the Company’s wholly-owned subsidiary, Fluent, LLC, and its
subsidiaries engage in the business of performance-based digital advertising and
marketing services and solutions to advertisers, publishers, and advertising
agencies using proprietary and third-party platforms; and


WHEREAS, from and after the date hereof, the Company desires to retain the
services of the Employee pursuant to the terms and conditions set forth herein
and the Employee desires to be employed by the Company on such terms and
conditions.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Company and the Employee agree as follows:


AGREEMENT


1.Term of Agreement. This Agreement will be effective on the Effective Date. The
initial term of the Executive’s employment shall be for the period set forth on
Exhibit A attached hereto (the “Initial Term”); provided that, at the end of the
Initial Term, the term of this Agreement shall automatically renew for
successive one (1) year terms (each, a “Renewal Term” and collectively with the
Initial Term, the “Term”), unless either party provides written notice to the
other of a non-renewal of the Term no less than sixty (60) days prior to the
commencement of a Renewal Term. The Employee’s employment shall terminate upon a
non-renewal of the Term.


2.Position and Duties. During the Term, the Employee shall serve the Company in
the position and perform the duties as are set forth on Exhibit A attached
hereto.


3.Full Business Time and Attention. Except as otherwise set forth in this
Agreement, the Employee shall (a) devote all of his business time, attention,
skill and energy to the duties and responsibilities of Employee’s position
(allowing for management of his personal affairs that do not interfere with his
duties and responsibilities to the Company); (b) service the Company faithfully,
diligently and to the best of Employee’s ability; (c) use Employee’s best
reasonable efforts to promote the success of the Company; and (d) cooperate
fully with the Company’s Board of Directors (the “Board”) in the advancement of
the Company’s best interests to assure full and efficient performance of
Employee’s duties hereunder.


4.Compensation and Benefits. During the Term:


a.    Base Salary. The Employee shall be paid the annual base salary set forth
on Exhibit A attached hereto, or such greater amount as may be determined by the
Company from time to time





--------------------------------------------------------------------------------





in its sole discretion, payable in equal periodic installments according to the
Company’s customary payroll practices, but not less frequently than monthly (the
“Base Salary”). The Base Salary may be increased but not decreased without the
Employee’s written consent.


b.    Benefits. The Employee shall, during the Term, be eligible to participate,
commensurate with the Employee’s position, in such retirement, life insurance,
hospitalization, major medical, fringe and other employee benefit plans that the
Company generally maintains for its full-time employees (collectively, the
“Benefits”). Notwithstanding the foregoing, the Company may discontinue or
terminate at any time any employee benefit plan, policy or program now existing
or hereafter adopted and will not be required to compensate the Employee for
such discontinuance or termination; provided, however, that the Company shall be
required to offer to the Employee any rights or benefits extended to other
employees in the event of termination of such plans or benefits, including, but
not limited to coverage under the Consolidated Omnibus Budget Reconciliation Act
of 1985 (“COBRA”).


c.    Bonus. During the Term, the Employee shall have an annual target cash
bonus opportunity of no less than forty (40%) of one (1) year’s Base Salary (the
“Bonus”), based on the achievement of Company and individual performance
objectives to be determined in good faith by the Board in advance and in
consultation with the Employee.


d.    Clawback. Notwithstanding any other provisions in this Agreement to the
contrary, any incentive-based compensation, or any other compensation, paid to
the Employee pursuant to this Agreement or any other agreement or arrangement
with the Company which is subject to recovery under any law, government
regulation, or stock exchange listing requirement, will be subject to such
deductions and clawback as may be required to be made pursuant to such law,
government regulation, or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).


e.    Reimbursement. If the Company is required to restate its financial
information due to material non-compliance, as a result of misconduct, with
financial reporting requirements under federal securities laws, the Employee
must reimburse the Company for any bonuses paid to and profits received by
Employee from sale of company securities during the twelve (12) months after
such financial information was initially reported.


f.    Equity Incentive Compensation. The Employee shall be entitled to
participate, commensurate with the Employee’s position, in the Fluent, Inc. 2018
Stock Incentive Plan (together with any successor plan, the “Incentive Plan”),
as further described on Exhibit A attached hereto.


g.    Expenses. The Company shall pay on behalf of the Employee (or reimburse
Employee for) reasonable documented expenses incurred by Employee in the
performance of Employee’s duties under this Agreement and, in accordance with
the Company’s existing policies and procedures pertaining to the reimbursement
of expenses to employees in general. In addition, the Company shall promptly pay
(or reimburse the Employee for) the documented attorney fees that he incurs in
connection with entering into this Agreement, in an amount not to exceed $7,500.


2



--------------------------------------------------------------------------------





Notwithstanding anything herein to the contrary or otherwise, except to the
extent any expense or reimbursement provided pursuant to this Section 4.e does
not constitute a “deferral of compensation” within the meaning of Section 409A
of the Code (as defined below): (i) the amount of expenses eligible for
reimbursement provided to the Employee during any calendar year will not affect
the amount of expenses eligible for reimbursement or in-kind benefits provided
to the Employee in any other calendar year, (ii) the reimbursements for expenses
for which the Employee is entitled to be reimbursed shall be made on or before
the last day of the calendar year following the calendar year in which the
applicable expense is incurred, (iii) the right to payment or reimbursement or
in-kind benefits hereunder may not be liquidated or exchanged for any other
benefit and (iv) the reimbursements shall be made pursuant to objectively
determinable and nondiscretionary Company policies and procedures regarding such
reimbursement of expenses.


5.
Termination of Employment.



a.    By the Company. The Company may terminate the Term and Employee’s
employment, for the following reasons:


i.
Death. The Term shall terminate immediately upon the death of the Employee.



ii.
Disability. The Company may terminate the Term and the Employee’s employment
with the Company immediately upon a determination of Disability. For purposes of
this Agreement the Employee has a “Disability” if, for physical or mental
reasons, the Employee is unable to perform the essential duties required of the
Employee under this Agreement, even with a reasonable accommodation, for a
period of six (6) consecutive months or a period of one-hundred eighty (180)
days during any twelve (12) month period, as determined by an independent
medical professional mutually acceptable to the parties. The Employee shall
submit to a reasonable number of examinations by the independent medical
professional making the determination of Disability.

    
iii.
For Cause. The Company may terminate the Term and the Employee’s employment with
the Company at any time for Cause. For purposes of this Agreement and the
Incentive Plan, “Cause” shall mean: (1) Employee’s conviction of or plea of
guilty or nolo contendere to a felony involving moral turpitude or which results
in material harm to the Company, (2) Employee’s fraud against the Company or any
breach of fiduciary duty owed to the Company, (3) Employee’s theft,
misappropriation or embezzlement of the assets or funds of the Company or any
customer, or engagement in misconduct, that is materially injurious to the
Company, (4) Employee’s gross negligence or willful misconduct in the
performance of Employee’s duties under this Agreement, and (5) Employee’s
material breach of this Agreement, including any material violation of any of
the restrictions set forth in Section 7, or any Company policies, including the
Company’s Code of Ethics and Sexual Harassment Policy, which breach or
violation, if capable of being cured, is not cured to the Board’s reasonable
satisfaction within ten (10) business days after written notice thereof to the
Employee.



iv.
Without Cause. The Company may terminate the Term and the Employee’s employment
at any time without Cause by providing the Employee with sixty (60) days’ prior
written notice; provided, that during such sixty (60) day notice period, the
Company may, in its discretion, place restrictions upon the Employee’s contact
with the workplace, customers and other business-related parties.



b.    By Employee. The Employee may terminate the Term and his employment with
the Company for any of the following reasons:


i.
For Any Reason. Upon sixty (60) days’ prior written notice delivered at any
time, the Employee may terminate the Term and his employment hereunder, for any
reason or no reason at all.



ii.
For Good Reason. The Employee may terminate the Term and Employee’s employment
hereunder for “Good Reason” (as hereinafter defined). For purposes of this
Agreement and the Incentive Plan, “Good Reason” shall mean any one of the
conditions set forth below, so long as (1) Employee has provided written notice
to the Company of the existence of such condition within sixty (60) days of his
initial knowledge of its existence, (2) the Company has not remedied the
condition caused by the occurrence within thirty (30) days of such notice, to
the extent such condition is capable of being cured, and (3) the Employee gives
a notice of his termination of employment within thirty (30) days after the end
of such thirty (30) day period to remedy such condition. The following
conditions will constitute “Good Reason”: (A) a material diminution in the
Employee’s duties, responsibilities or authority; (B) a material breach by the
Company of this Agreement or any other material agreement with the Company
(e.g., an equity award); (C) the Company materially reduces the Employee’s Base
Salary or incentive opportunities, as in effect from time to time, without the
Employee’s prior written consent; (D) the Company requests that the Employee
participate in an unlawful act; or (E) a change in the geographic location in
which the Employee must provide services of more than 25 miles from Manhattan.



c.
Compensation Upon Termination.



i.
Death. Within thirty (30) days following the termination of the Term due to the
Employee’s death, the Company shall pay to the Employee’s estate the Employee’s
Base Salary, any Bonus for the year prior to the year in which the Employee’s
death occurs (to the extent unpaid) and Benefits accrued



3



--------------------------------------------------------------------------------





through the date of the Employee’s death. Upon payment to the Employee of the
foregoing amounts, the Company shall have no further obligation or liability to
the Employee for duplicative payments or benefits under any other agreement,
except as required by applicable law.


ii.
Disability. Within thirty (30) days following the termination of the Term due to
the Employee’s Disability, the Company shall pay to the Employee the Employee’s
Base Salary, any Bonus for the year prior to the year in which the Employee’s
termination due to Disability occurs (to the extent unpaid) and Benefits accrued
through the date of the Employee’s termination. Upon payment to the Employee of
the foregoing amounts, the Company shall have no further obligation or liability
to or for the benefit of the Employee for duplicative payments or benefits under
any other agreement, except as required by applicable law.



iii.
For Cause. Upon termination of the Term for Cause, the Company shall pay to the
Employee the Employee’s Base Salary and Benefits accrued through the date of the
Employee’s termination. Upon payment to the Employee of the foregoing amounts,
the Company shall have no further obligation or liability to or for the benefit
of the Employee for duplicative payments or benefits under any other agreement,
except as required by applicable law.



iv.
Without Cause; Non-Renewal of Term by the Company. In the event that either (x)
the Company terminates the Term and the Employee’s employment without Cause or
(y) the Term expires after a notice of non-renewal is delivered by the Company
(as described in Section 1), the Company shall pay or provide to the Employee:
(1) the greater of (A) the Employee’s Base Salary for the remainder of the Term
and (B) twelve (12) months’ Base Salary; (2) the Bonus for the year prior to the
year in which the termination occurs, to the extent unpaid; (3) the Bonus for
the year in which the termination occurs, based on actual performance and
prorated based on the number of days in such year prior to the date of
termination; (4) the Employee’s Base Salary and Benefits accrued through the
date of the Employee’s termination; and (5) the additional vesting of Incentive
Plan awards described in Exhibit A. Items (1) and (2) above shall be paid in
accordance with the Company’s payroll practices in effect from time to time, but
not less frequently than monthly, and Item (3) above shall be paid in the
calendar year following the year with respect to which the Bonus relates, at the
same time that such bonuses are paid to other Company executives; provided,
however, the Employee is not in material violation of any of the restrictions
set forth in Section 7, which breach or violation, if capable of being cured, is
not cured to the Board’s reasonable satisfaction within ten (10) business days
after written notice thereof to the Employee. Upon payment to the Employee of
the foregoing amounts, the Company shall have no further obligation or liability
to or for the benefit of the Employee for duplicative payments or benefits under
any other agreement, except as required by applicable law.



v.
For Any Reason. In the event the Employee terminates his employment with the
Company during the Term for any reason other than Good Reason, the Company shall
pay to the Employee the Employee’s Base Salary, any Bonus for the year prior to
the year in which the Employee’s termination occurs (to the extent unpaid) and
Benefits accrued through the date of the Employee’s termination. Upon payment to
the Employee of the foregoing amounts, the Company shall have no further
obligation or liability to or for the benefit of the Employee for duplicative
payments or benefits under any other agreement, except as required by applicable
law.



vi.
For Good Reason. If the Employee terminates the Term and the Employee’s
employment for Good Reason, the Company shall pay or provide to the Employee:
(1) the greater of (A) the Employee’s Base Salary for the remainder of the Term
and (B) twelve (12) months’ Base Salary; (2) the Bonus for the year prior to the
year in which the termination occurs, to the extent unpaid; (3) the Bonus for
the year in which the termination occurs, based on actual performance and
prorated based on the number of days in such year prior to the date of
termination; (4) the Employee’s Base Salary and Benefits accrued through the
date of termination; and (5) the additional vesting of Incentive Plan awards
described in Exhibit A. Items (1) and (2) above shall be paid in accordance with
the Company’s payroll practices in effect from time to time, but not less
frequently than monthly, and Item (3) above shall be paid in the calendar year
following the year with respect to which the Bonus relates, at the same time
that such bonuses are paid to other Company executives; provided, however, the
Employee is not in material violation of any of the restrictions set forth in
Section 7, which breach or violation, if capable of being cured, is not cured to
the Board’s reasonable satisfaction within ten (10) business days after written
notice thereof to the Employee. Upon payment to the Employee of the foregoing
amounts, the Company shall have no duplicative obligation or liability to or for
the benefit of the Employee under any other agreement, except as required by
applicable law.



vii.
Release. As an additional prerequisite for receipt of the severance benefits
described in Section 5(a)(iv) and (vi) above (in excess of Base Salary and
Benefits accrued through the date of termination), the Employee must execute,
deliver to the Company, and not revoke (to the extent the Employee is allowed to
do so) a Release (as defined below) within forty-five (45) days of the date of
the Employee’s termination of employment (the “Release Period”). “Release” shall
mean a release of all claims that the Employee has or may have against the
Company, its board of directors, any of its subsidiaries or affiliates, or any
of their employees, directors, officers, employees, agents, plan sponsors,
administrators, successors, fiduciaries, or attorneys, arising out of the
Employee’s employment with, and termination of employment from, the Company,
except for any claims to enforce the terms of this Agreement and the
then-applicable terms of any other written agreement, plan or arrangement of the
Company or any of its subsidiaries or affiliates. The Release shall not impose
any additional restrictions on the Executive’s post-employment activities, shall
be in a form that is otherwise reasonably acceptable to the Company or the
Board, and shall not be required if it is not delivered by the Company to the
Employee within ten (10) business days of the date of Employee’s termination.
Notwithstanding anything to the contrary in this Agreement, if the Release
Period straddles two calendar years, no severance benefits shall be paid to the
Employee until the second calendar year (with any missed severance payments
being paid to the Employee on the first payroll date occurring in the second
calendar year).



6.Indemnification and Insurance.


a.Indemnification. The Employee shall be indemnified (and advanced expenses) to
the fullest extent permitted or authorized by the Certificate of Incorporation
or Bylaws of the Company.


b.D&O Insurance. A directors’ and officers’ liability insurance policy (or
policies) shall be kept in place by the Company, during the Term and thereafter
until the later of (x) the sixth anniversary of the date of the Employee’s
termination of employment and (y) the date on which all claims against the
Employee that would otherwise be covered by such policy (or policies) become
fully time-barred, providing coverage to the Employee that is no less favorable
to him in any respect (including, without limitation, with respect to scope,
exclusions, amounts and deductibles) than the coverage then being provided to
any other present or former senior executive or director of the Company.


7.Restrictive Covenants.


a.    Confidentiality. The Employee acknowledges that the Confidential
Information (as defined below) is a valuable, special, sensitive and unique
asset of the business of the Company, the continued confidentiality of which is
essential to the continuation of its business, and the improper disclosure or
use of which could severely and irreparably damage the Company. The Employee
agrees, for and on behalf of himself, the Employee’s legal representatives, and
the Employee’s successors and assigns that all Confidential Information is the
property of the Company (and not of the Employee). The Employee further agrees
that during the Term and at all times thereafter, the Employee (i) will continue
to keep all Confidential Information strictly confidential and not disclose the
Confidential Information to any other person or entity and (ii) shall not,
directly or indirectly, disclose, communicate or divulge to any person, or use
or cause or authorize any person to use any Confidential Information, except as
may be used in the performance of the Employee’s duties hereunder in compliance
with this Agreement and in the best interests of the


4



--------------------------------------------------------------------------------





Company. “Confidential Information” means all information, data and items
relating to the Company (or any of its customers) which is valuable,
confidential or proprietary, including, without limitation, information relating
to the Company’s software, software code, accounts, receivables, customers and
customer lists and data, prospective customers and prospective customer lists
and data, Work Product, vendors and vendor lists and data, business methods and
procedures, pricing techniques, business leads, budgets, memoranda,
correspondence, designs, plans, schematics, patents, copyrights, equipment,
tools, works of authorship, reports, records, processes, pricing, costs,
products, services, margins, systems, software, service data, inventions,
analyses, plans, intellectual property, trade secrets, manuals, training
materials and methods, sales and marketing materials and compilations of and
other items derived (in whole or in part) from the foregoing. Confidential
Information may be in either paper, electronic or computer readable form.
Notwithstanding the foregoing, “Confidential Information” shall not include
information that: (i) becomes publicly known without breach of the Employee’s
obligations under this Section 7(a), or (ii) is required to be disclosed by law
or by court order or government order; provided, however, that if the Employee
is required to disclose any Confidential Information pursuant to any law, court
order or government order, (x) the Employee shall promptly notify the Company of
any such requirement so that the Company may seek an appropriate protective
order or waive compliance with the provisions of this Agreement, (y) the
Employee shall reasonably cooperate with the Company to obtain such a protective
order at the Company’s cost and expense, and (z) if such order is not obtained,
or the Company waives compliance with the provisions of this Section 7(a), the
Employee shall disclose only that portion of the Confidential Information which
the Employee is advised by counsel that the Employee is legally required to so
disclose. The Employee will notify the Company promptly and in writing of any
circumstances of which the Employee has knowledge relating to any unauthorized
possession or use of any Confidential Information by any Person.


b.    Immunity Notice. The Employee shall not be held criminally or civilly
liable under any Federal or State trade secret law for the disclosure of a trade
secret that: (i) is made in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and made solely for
the purpose of reporting or investigating a suspected violation of law; or (ii)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal. Should the Employee file a lawsuit against
the Company for retaliation for reporting a suspected violation of law, the
Employee may disclose the trade secret to the Employee’s attorney and use the
trade secret information in the court proceeding, if the Employee: (x) files any
document containing the trade secret under seal, and (y) does not disclose the
trade secret, except pursuant to court order.


c.    Return of Company Property. The Employee will deliver to the Company at
the termination of the Employee’s employment with the Company, or at any other
time the Company may request, all equipment, files, property, memoranda, notes,
plans, records, reports, computer tapes, printouts, Confidential Information,
Work Product, software, documents and data (and all electronic, paper or other
copies thereof) belonging to the Company, which the Employee may then possess or
have under the Employee’s control. However, nothing in this Agreement or
elsewhere shall prohibit the Employee from retaining (and using appropriately)
copies of documents relating to his personal rights and obligations.




5



--------------------------------------------------------------------------------





d.    Intellectual Property Rights. The Employee acknowledges and agrees that
all inventions, technology, processes, innovations, ideas, improvements,
developments, methods, designs, analyses, trademarks, service marks, and other
indicia of origin, writings, audiovisual works, concepts, drawings, reports and
all similar, related, or derivative information or works (whether or not
patentable or subject to copyright), including but not limited to all patents,
copyrights, copyright registrations, trademarks, and trademark registrations in
and to any of the foregoing, along with the right to practice, employ, exploit,
use, develop, reproduce, copy, distribute copies, publish, license, or create
works derivative of any of the foregoing, and the right to choose not to do or
permit any of the aforementioned actions, which relate to the Company of its
actual or anticipated business, research and development or existing or future
products or services and which are conceived, developed or made by the Employee
while employed by the Company (collectively, the “Work Product”) belong to the
Company. All Work Product created by the Employee while employed by the Company
(whether or not on the premises) will be considered “work made for hire,” and as
such, the Company is the sole owner of all rights, title, and interests therein.
All other rights to any new Work Product, including but not limited to all of
the Employee’s rights to any copyrights or copyright registrations related
thereto, are hereby conveyed, assigned and transferred to the Company. The
Employee will promptly disclose and deliver such Work Product to the Company
and, at the Company’s expense, perform all actions reasonably requested by the
Company (whether during or after the Term) to establish, confirm and protect
such ownership (including, without limitation, the execution of assignments,
copyright registrations, consents, licenses, powers of attorney and other
instruments).


e.    Non-Competition. While employed by the Company and for a period of one (1)
year thereafter (the “Restricted Period”), the Employee shall not, directly or
indirectly, enter into the employment of, render any services to, engage,
manage, operate, join, or own, or otherwise offer other assistance to or
participate in, as an officer, director, employee, principal, agent, proprietor,
representative, stockholder, partner, associate, consultant, sole proprietor or
otherwise, any person that, directly or indirectly, is engaged in the Business
anywhere in the Restricted Area (as hereinafter defined). Notwithstanding the
foregoing, the Employee may own up to two percent (2%) of the outstanding stock
of a publicly held corporation which constitutes or is affiliated with any
entity that is engaged in the Business so long as the Employee is not an
officer, director, employee or consultant or otherwise maintains voting control,
whether by contract or otherwise, of such entity, and Employee may be a passive
owner of shares of common stock of the Company or securities convertible into or
exercisable for shares of common stock of the Company. For purposes of this
Section 7, “Restricted Area” means any U.S. state or territory in which the
Company, Fluent, LLC or any of their subsidiaries has conducted or proposes to
conduct business or offers any services, or any other jurisdiction in or to
which the Company, Fluent, LLC or any of their subsidiaries has conducted or
proposes to conduct any business or offers any services. For purposes of this
Section 7, “Business” means the business of the Company, Fluent, LLC and its
subsidiaries as described in the recitals to this Agreement, the actual business
of the Company, Fluent, LLC and its subsidiaries as conducted as of the date of
termination, and any anticipated business considered by the Board towards which
the Company, Fluent, LLC or any subsidiaries thereof has taken material steps or
incurred material expenditures in furtherance thereof prior to the termination
date.




6



--------------------------------------------------------------------------------





f.    Non-Solicitation. During the Restricted Period, the Employee shall not,
directly or indirectly, whether for the Employee’s own account or for the
account of any other person, (i) attempt to hire, or hire, any person who is
employed by the Company, Fluent, LLC or any of their subsidiaries, or solicit or
attempt to solicit any such employee to terminate employment with the Company,
Fluent, LLC or any of their subsidiaries, or (ii) endeavor to entice away from
the Company, or otherwise interfere with (whether by reason of cancellation,
withdrawal, modification of relationship or otherwise), any actual or
prospective relationship of the Company, Fluent, LLC or any of their
subsidiaries, with respect to any person (x) who is employed by or otherwise
engaged to perform services for the Company, Fluent, LLC or any of their
subsidiaries, including, but not limited to, any independent contractor or
representative or (y) who is an actual or bona fide prospective licensee,
landlord, customer, supplier, or client of the Company, Fluent, LLC or any of
their subsidiaries (or other person with which the Company, Fluent, LLC or any
of their subsidiaries had an actual or prospective bona fide business
relationship). However, the Employee shall not be deemed to be in violation of
this Section 7 if he hires an individual who responds to a general, non-targeted
advertisement of employment.


g.    Non-Disparagement. The Employee agrees that the Employee will not make or
publish any statement or communication which is false, negative, unflattering or
disparaging with respect to the Company, Fluent, LLC or any of their respective
affiliates and/or any of their respective direct or indirect shareholders,
officers, directors, members, managers, employees or agents. The foregoing shall
not be violated by (i) statements as required in response to legal proceedings
or governmental investigations (including, without limitation, depositions in
connection with such proceedings), (ii) statements made in the context of
prosecuting or defending any legal dispute (whether or not litigation has
commenced) as between the Employee on the one hand and the Company on the other,
and (iii) truthful information that is required to be disclosed by applicable
law.


h.    Non-Interference with Employee’s Agency Rights. The Employee understands
that the terms of this Agreement, including the provisions regarding
confidentiality and non-disparagement, are not intended to interfere with or
waive any right (if any such right otherwise existed) to file a charge,
cooperate, testify or participate in an investigation with any appropriate
federal or state governmental agency, including the ability to communicate with
such agency, such as, but not limited to, the Securities and Exchange Commission
(“SEC”), the Financial Industry Regulatory Authority (“FINRA”), any other
securities regulatory agency or authority, or any other self-regulatory
organization, or any other federal or state regulatory authority (“Government
Agencies”), whether in connection with reporting a possible securities law
violation or otherwise, without notice to Company. This Agreement further does
not limit the Employee’s right to receive a bounty or reward for information
provided to any such Government Agencies, to the SEC staff, or to any other
securities regulatory agency or authority.


i.    Rationale for and Scope of Covenants. If any of the covenants contained in
this Section 7 are held to be invalid or unenforceable due to the
unreasonableness of the time, geographic area, or range of activities covered by
such covenants, such covenants shall nevertheless be enforced to the maximum
extent permitted by law and effective for such period of time, over such
geographical area, or for such range of activities as may be determined to be
reasonable by a court of competent


7



--------------------------------------------------------------------------------





jurisdiction and the parties hereby consent and agree that the scope of such
covenants may be judicially modified, accordingly, in any proceeding brought to
enforce such covenants. The Employee agrees that the Employee’s services
hereunder are of a special, unique, extraordinary and intellectual character and
the Employee’s position with the Company places the Employee in a position of
confidence and trust with the customers, suppliers and employees of the Company.
The Employee and the Company agree that, in the course of employment hereunder,
the Employee has and will continue to develop a personal relationship with the
Company’s customers, and a knowledge of these customers’ affairs and
requirements as well as confidential and proprietary information developed by
the Company after the date of this Agreement. The Employee agrees that it is
reasonable and necessary for the protection of the goodwill, confidential and
proprietary information, and legitimate business interests of the Company that
the Employee make the covenants contained herein, that the covenants are a
material inducement for the Company to employ or continue to employ the Employee
and to enter into this Agreement. For the avoidance of doubt, for purposes of
this Section 7, the term “Company” includes Fluent, LLC and each of its other
direct and indirect subsidiaries of the Company.


j.    Remedies.


i.
The Employee consents and agrees that if the Employee violates any covenants
contained in this Section 7, the Company would sustain irreparable harm and,
therefore, in addition to any other remedies which may be available to it, the
Company shall be entitled to seek an injunction restraining the Employee from
committing or continuing any such violation of this Section 7. Nothing in this
Agreement shall be construed as prohibiting the Company or the Employee from
pursuing any other remedies including, without limitation, recovery of damages.
The Employee acknowledges that Company and each of its direct and indirect
subsidiaries is an express third-party beneficiary of this Agreement and that it
may enforce these rights as a third-party beneficiary. The Company has fully
performed all obligations entitling it to the restrictive covenants, and the
restrictive covenants therefore are not executory or otherwise subject to
rejection and are enforceable under the Bankruptcy Code. However, if the Company
or its subsidiaries is in material breach of any obligation to the Employee
under this Agreement or any other material written agreement to which the
Employee is a party, the Restricted Period shall terminate if such breach is not
cured to the Employee’s reasonable satisfaction within ten (10) days after the
Employee provides the Company with written notice of such breach. In the event
of the breach by the Employee of any of the provisions of this Section 7, the
Company shall be entitled, in addition to all other available rights and
remedies, to terminate the Employee’s employment status hereunder. The Company
may assign the restrictive covenants set forth in this Section 7 in connection
with the acquisition of all or substantially all of the assets of the Company
and its subsidiaries, and any such assignee or successor shall be entitled to
enforce the rights and remedies set forth in this Section 7. The Employee
acknowledges and agrees that the Restricted Period for a violated provision



8



--------------------------------------------------------------------------------





of this Section 7 shall be tolled on a day for day basis for all periods in
which the Employee is found to have violated such provision so that the Company
receives the full benefit of the Restricted Period to which the Employee has
agreed.


ii.
In addition, and without limitation to the foregoing, except as required by law,
if (A) the Company files a civil action against the Employee based on the
Employee’s alleged breach of the Employee’s obligations under Section 7 hereof,
and (B) a court of competent jurisdiction issues a judgment that the Employee
has breached any of such obligations and has issued injunctive relief, then the
Employee shall promptly repay to the Company any such severance payments the
Employee previously received pursuant to Section 5(c) in excess of the
Employee’s Base Salary and Benefits accrued through the date of the Employee’s
termination, and the Company will have no obligation to pay any of such excess
amounts that remain payable by the Company under Section 5.c.



8.Notice. Any notice required or desired to be given under this Agreement shall
be in writing and shall be addressed as follows:


If to Company:     Fluent, Inc.
33 Whitehall Street
15th Floor
New York, NY 10004
Attn: Daniel J Barsky, General Counsel


If to Employee:     Fluent, LLC
33 Whitehall Street
15th Floor
New York, NY 10004
Attn: Alexander E. Mandel


Notice shall be deemed given on the date it is deposited in the United States
mail, first class postage prepaid and addressed in accordance with the
foregoing, or the date otherwise delivered in person, whichever is earlier. The
address to which any notice must be sent may be changed by providing written
notice in accordance with this Section 8.


9.General Provisions.


a.    Amendments. This Agreement (together with its Exhibits) contains the
entire agreement between the parties regarding the subject matter hereof. No
agreements or representations, verbal or otherwise, express or implied, with
respect to the subject matter of this Agreement have been made by either party
which are not set forth expressly in this Agreement. This Agreement may only be
altered or amended by the express mutual written consent of the Company and the
Employee. In the event of any conflict between the provisions of this Agreement


9



--------------------------------------------------------------------------------





and the provisions of any Incentive Plan agreement, the provisions of this
Agreement shall control to the extent they are more favorable to the Employee.


b.    Applicable Law. This Agreement shall be governed in accordance with the
laws of the State of New York regardless of the conflict of laws rules or
statutes of any jurisdiction.


c.    Successors and Assigns. This Agreement will be binding upon the Employee’s
heirs, executors, administrators or other legal representatives or assigns. This
Agreement will not be assignable by the Employee, but shall be assigned by the
Company in connection with the sale, lease, license, assignment, merger,
consolidation, share exchange, liquidation, transfer, conveyance or other
disposition (whether direct or indirect) of all or substantially all of its
business and/or assets in one or a series of related transactions (individually
and/or collectively, a “Fundamental Transaction”). The Company shall cause any
successor entity in a Fundamental Transaction in which the Company is not the
survivor (the “Successor Entity”) to assume in writing all of the obligations of
the Company under this Employment Agreement. Upon the occurrence of any such
Fundamental Transaction, the Successor Entity shall succeed to, and be
substituted for (so that from and after the date of such Fundamental
Transaction, the provisions of this Employment Agreement referring to the
“Company” shall refer instead to the Successor Entity), and may exercise every
right and power of the Company and shall assume all of the obligations of the
Company under this Employment Agreement with the same effect as if such
Successor Entity had been named as the Company herein.


d.    No Waiver. The failure of any party to this Agreement to enforce at any
time any of the provisions of this Agreement shall in no way be construed to be
a waiver of any such provision, nor in any way to affect the validity of this
Agreement or any part thereof or the right of any party under this Agreement to
enforce each and every such provision. No waiver of any breach of this Agreement
shall be effective unless it is expressly acknowledged in a writing executed by
the party against whom it is sought to be enforced, and any such waiver shall
not constitute a waiver of any other or subsequent breach.


e.    Section Headings, Construction. The headings used in this Agreement are
provided for convenience only and shall not affect the construction or
interpretation of this Agreement. All words used in this Agreement shall be
construed to be of such gender or number as the circumstances require. In no
event shall the terms or provisions hereof be construed against any party on the
basis that such party or counsel for such party drafted this Agreement or the
attachments hereto.


f.    Severability. If any provision of this Agreement is held to be invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable.


g.    Survival. The provisions of Sections 5, 6, 7, and 9 of this Agreement
shall survive the termination of the Term for any reason.




10



--------------------------------------------------------------------------------





h.    Counterparts. This Agreement may be executed in one or more counterparts
each of which shall be deemed to be an original of this Agreement and all of
which, when taken together, shall be deemed to constitute one and the same
agreement. Signatures delivered electronically (including, without limitation,
by portable document format attached to an email) shall be effective for all
purposes.


i.    Opportunity to Review. The Employee represents that the Employee has been
provided with an opportunity to review the terms of the Agreement with legal
counsel.


j.    Compliance with Code Section 409A. This Agreement is intended, and shall
be construed and interpreted, to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) or an exemption therefrom. For
purposes of Code Section 409A, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation. Any amounts payable
solely on account of an involuntary termination shall be excludible from the
requirements of Code Section 409A, either as separation pay or as short-term
deferrals to the maximum possible extent. Any reference to the Employee’s
“termination,” “termination of employment” or “termination of the Term” shall
mean the Employee’s “separation from service” as defined in Code Section 409A
from the Company and all entities with whom the Company would be treated as a
single employer for purposes of Code Section 409A. Nothing herein shall be
construed as a guarantee of any particular tax treatment to Employee and the
Company shall have no liability to the Employee with respect to any penalties
that might be imposed on the Employee by Code Section 409A for any failure of
this Agreement to comply with Code Section 409A. In the event that the Employee
is a “specified employee” (as described in Code Section 409A), and any payment
or benefit payable pursuant to this Agreement constitutes deferred compensation
under Code Section 409A, then no such payment or benefit shall be made before
the date that is six months after the Employee’s “separation from service” (as
described in Code Section 409A) (or, if earlier, the date of the Employee’s
death). Any payment or benefit delayed by reason of the prior sentence shall be
paid out or provided in a single lump sum at the end of such required delay
period in order to catch up to the original payment schedule.


k.    Attorney’s Fees. In any action or proceeding (including any appeals)
brought to enforce any provision of this Agreement, each party shall be
responsible for its own attorneys’ fees and costs; provided, however, that the
Company shall reimburse the Employee for his attorneys’ fees and costs incurred
in such action or proceeding, to the extent that the Employee is finally
determined to have substantially prevailed on the claims at issue.




11



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.




FLUENT, INC.                        ALEXANDER E. MANDEL


By: /s/ Daniel J Barsky              /s/ Alexander E. Mandel
Name: Daniel J Barsky             Date:    January 30, 2019     






12



--------------------------------------------------------------------------------





EXHIBIT A


1.
Effective Date and Initial Term: February 1, 2019 (Effective Date) through
December 31, 2020 (Initial Term)



2.
Employee Name: Alexander E. Mandel



3.
Position: Chief Financial Officer, Principal Financial Officer and Principal
Accounting Officer



4.
Duties: Lead and oversee the Accounting and Financial functions, in consultation
with the Chief Executive Officer, and such other duties and responsibilities
that are typically exercised by an individual serving as the chief financial
officer at entities of the size and nature of the Company.



5.
Location of Employment: Manhattan, New York



6.
Term: Commencing on the Effective Date and ending on December 31, 2020, as
renewed in accordance with Section 1.



7.
Base Salary: $300,000 per annum



8.
Equity: During the Term, the Employee shall participate in all incentive awards
made under the Incentive Plan to senior executives generally, as such awards are
granted from time to time by the Compensation Committee of the Board, in each
case at a level, and on terms and conditions, that are (x) commensurate with his
positions and responsibilities at the Company and (y) appropriate in light of
his performance and of corresponding awards (if any) to other senior executives
of the Company. In addition, effective as of the Effective Date, the Employee
shall be granted an award of 75,000 Restricted Stock Units (the “RSUs”) under
the Incentive Plan, which grant shall vest ratably over the three (3) years from
the Effective Date, and in full upon a Change in Control (as defined in the
Incentive Plan as of the Effective Date). The 75,000 RSUs granted on the
Effective Date as well as the RSUs granted on or about the Effective Date
pursuant to the Pay Governance Equity Incentive Plan Design, as approved by the
Compensation Committee on January 28, 2019, to the extent that they are
scheduled to vest within one year after a termination of employment (if
employment had continued), shall also become immediately vested (and if
applicable, exercisable for at least 90 days) upon a termination or non-renewal
covered by Section 5(c)(iv) or (vi). The Award Agreements for the two RSU grants
shall be deemed to include the extended vesting described above.



13

